Citation Nr: 1215641	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-09 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for colon polyps.

2.	Entitlement to service connection for gallbladder polyps.

3.	Entitlement to an initial compensable evaluation for healed granulomatous disease of the lungs (hereinafter lung disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1981 and from February 1984 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Denver, Colorado has since maintained jurisdiction over the claims.  The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

Subsequent to the November 2011 supplemental statement of the case (SSOC), additional evidence was added to the claims file, including a statement from the Veteran and private treatment records.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2011).  In this case, the Board finds that the newly obtained evidence is not relevant and duplicative of other evidence on file to the extent that the records reflect the Veteran is not suffering from a respiratory disease.  The Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.

The case was brought before the Board in September 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include providing notice on substantiating his claims, providing releases for private treatment records, and scheduling VA examinations.  In September 2011 the Veteran was provided with notice on substantiating his claims and releases for obtaining private treatment records.  The Veteran was scheduled for VA examinations in October 2011, however prior to his appointments he informed the RO that he would not be able to travel to Denver for the examinations.  In a November 2011 Report of Contact the RO indicated it had tried to reschedule the Veteran's appointments, but he could not be reached.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board previously referred issues in the September 2011 remand.  It does not appear any action was taken on these issues.  In a May 2011 statement the Veteran appears to raise the issue of entitlement to an increased evaluation for osteoarthritis of the bilateral hands as well as a claim to reopen the issue of entitlement to service connection for plantar fasciitis.  However, these issues have not been properly adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	The Veteran's colon polyps are related to his active military service.

2.	The Veteran's gallbladder polyps are related to his active military service.

3.	The Veteran's service-connected lung disability is manifested by well healed granulomas.


CONCLUSIONS OF LAW

1.	Colon polyps were incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2011).

2.	Gallbladder polyps were incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2011).
3.	The criteria for an initial compensable evaluation for a lung disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6820 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for colon and gallbladder polyps, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  However, the Board will review the adequacy of the VCAA duties for the Veteran's lung disability claim.

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In an October 2006 statement the Veteran acknowledged that he had no additional information to provide to substantiate his claim.  See also September 2011 letter.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was scheduled for a VA examination in October 2011; however he indicated that he was cancelling the examination in Denver.  See October 2011 statement.  Furthermore, in a December 2011 statement the Veteran indicated that as a result of a discussion with a private medical provider, he would not be refuting the denial of an increased rating for a lung disability at this time. Although this statement suggests that the Veteran is interested in withdrawing his appeal, subsequent arguments in support of his increased rating claim were submitted on behalf of the Veteran.  The Board will proceed with a  review of his appeal. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records note that he was found to have both colon and gallbladder polyps while in-service.  See e.g., April 2004 and April 2005 service treatment records and June 2011 Board hearing transcript.  At his October 2006 separation examination he also reported that he suffered from colon and gallbladder polyps.  The examiner noted that these polyps were benign.

Following separation from service the Board observes that a March 2008 private treatment record determined the Veteran now had 8 polyps in his colon.  A May 2008 private treatment record noted continuing gallbladder polyps as well.  The Board observes that these private treatment records show that the number of polyps in the Veteran's colon and gallbladder increased following separation from service.  In a December 2011 statement the Veteran reiterated that he was still being treated for colon and gallbladder polyps.  

In sum, the Veteran entered service in sound condition.  During the course of active duty, he was diagnosed as having colon and gallbladder polyps.  There is continued evidence of polyps following service discharge, and currently.  The Veteran's claims of service connection for colon and gallbladder polyps are granted.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran was assigned an initial noncompensable evaluation under Diagnostic Code 6820.  Under this Diagnostic Code for benign neoplasms of any part of the respiratory system, the Veteran is to be rated using an appropriate respiratory analogy.  Accordingly the RO evaluated the Veteran under Diagnostic Code 6845 for chronic pleural effusion or fibrosis.

The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation at any point during the appeal period.  In this regard, the Board notes that the Veteran's lung disability is manifested by healed granulomas.  There is no evidence that he suffers from impaired pulmonary function due to his lung disability.

The October 2006 pre-discharge examiner noted calcific densities in the right lung field, probably related to healed granulomatous disease.  These were unchanged from previous x-rays.  There was no respiratory impairment diagnosis given.  Following separation from service the Veteran was treated by a private physician.  A June 2011 private treatment record noted the Veteran had no active lung disease, but unchanged nodular densities consistent with granulomas of the right lung.  A November 2011 private treatment record noted the Veteran's cough was related to his uncontrolled GERD and that he was not suffering from any respiratory diseases.  Following this treatment, as noted above, in a December 2011 statement the Veteran stated he would not refute the Board's denial of his claim for an increase.  There is no evidence which indicates the Veteran's lung disability causes any respiratory impairment which would warrant a higher rating.

In light of the above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his service-connected lung disability at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a lung disability must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.
The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his lung disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his lung disability.

The Veteran has indicated that his lung disability is manifested by healed granulomas.  See October 2006 discharge examination.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for colon polyps is granted.

Entitlement to service connection for gallbladder polyps is granted.




Entitlement to an initial compensable evaluation for a lung disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


